DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s 1 JUL 2022 election without traverse of Invention I, claims 1-14, is acknowledged. 
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention II, there being no allowable generic or linking claim.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in EPO on 6 JUN 2019. It is noted that applicant has filed a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file. Cf. 2 JUL 2020 submission.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 JUN 2020 was filed before the mailing of a first Office action on the merits. The submission follows the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Claim Objections
Typographical errors exist in the following claim language:
claim 7, lines 6 and 9, replace “layer” with “layers” (see line 4 of claim 7);
claim 8, lines 2 and 5, replace “layer” with “layers”; and
claim 11, line 2, replace “within a housing” with “within the housing”.
Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 9, and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites, inter alia, “a first section of the structured first metallization layer”, “a second section and to a third section of the structured first metallization layer”, and “a fourth section and to a fifth section of the structured first metallization layer”. The recited portions render claim 1 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 1. The recitations are amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the recitations and “at least five separate sections” is not definite. See lines 12-13. Changing the recited portions to “a first section of the at least five separate sections”; “a second section and to a third section of the at least five separate sections”; and “a fourth section and to a fifth section of the at least five separate sections”, will overcome the rejection.
Claim 4 describes, inter alia, “the first switching device and the second switching device”. The described portion renders claim 4 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 4. The description is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the description and parent claim 1’s “first switching element” and “second switching element” is not definite. Changing the described portion to “the first switching element and the second switching element” will overcome the rejection. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
Claim 9 recites, inter alia, “semiconductor arrangements”. See lines 3, 5, 7, and 9. The recited portion renders claim 9 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 9. The recitation is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the recitation and base claim 7’s “semiconductor substrates” is not definite. Changing the recited portion to “semiconductor substrates” will overcome the rejection.
Claims 1-14 are rejected.
Conclusion
The prior art made of record and not relied upon, Samples (US 20110117705), is considered pertinent to applicant’s disclosure. Samples does not teach, inter alia, the first switching element, the second switching element, the first diode element, and the second diode element are arranged on a first section of the structured first metallization layer, wherein the first collector terminal, the second collector terminal, the first cathode terminal and the second cathode terminal are electrically coupled to the first section, wherein the first anode terminal and the first emitter terminal are electrically coupled to each other and further to a second section and to a third section of the structured first metallization layer, wherein the second anode terminal and the second emitter terminal are electrically coupled to each other and further to a fourth section and to a fifth section of the structured first metallization layer, wherein the second and the fourth section are arranged adjacent each other, wherein the third and the fifth section are arranged adjacent each other, wherein the first section separates the second and the fourth section from the third and the fifth section.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815